Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
No podemos suscribir la opinión que emite una mayoría de los integrantes del Tribunal en el presente caso. La misma, no obstante aparentar defender los derechos de la prensa y del público en general a estar presente durante la celebración de los procesos civiles y criminales que se lle-van a cabo en nuestro País, establece un peligroso prece-dente procesal que viola, precisamente, ese derecho. Veamos.
r-H
El Tribunal expresa que resulta ser de vital importancia para nuestro sistema de gobierno que el pueblo esté infor-mado sobre lo que sucede, tanto en los procesos civiles como criminales; ello con el propósito de que ese pueblo pueda “fiscalizar” las actuaciones de sus gobernantes.
Por otro lado, expresa la mayoría que el derecho de la prensa, y el público en general, a tener libre acceso a los procedimientos judiciales está consagrado “en las cláusu-las del debido proceso de ley y la libertad de expresión y prensa de nuestra Carta de Derechos” y/o el mismo es "... “consustancial a nuestro sistema democrático de gobierno”. Opinión mayoritaria, pág. 616. Tan es así, sostiene la ma-yoría de los integrantes del Tribunal, que cualquier limita-ción a dicho derecho estará sujeta al, y deberá ser exami-nada a la luz del, estándar del “escrutinio estricto”.
*640Dichas expresiones, dado lo que hace la mayoría inme-diatamente, resultan ser huecas y sin sustancia alguna. Ello así ya que la Mayoría, a renglón seguido, conculca o infringe ese derecho meramente a base de unas alegaciones de las demandantes a los efectos de que ellas no consintie-ron a que sus aventuras amorosas o sexuales fueran filma-das por su pareja. Esto es, el Tribunal erróneamente protege el “derecho a la intimidad” de las demandantes sin que se haya dilucidado plenariamente sus alegaciones y sin darle su “día en corte” a la prensa del País.
Se olvida la mayoría de que el derecho de la prensa a participar de los procedimientos judiciales, como represen-tante de la ciudadanía, responde a su función esencial de mantener a ésta bien informada de todos los asuntos ofi-ciales de las tres (3) Ramas constitucionales de nuestro Gobierno. En específico en cuanto a la Rama Judicial, el derecho de acceso de la prensa a los procedimientos judi-ciales que se llevan a cabo en nuestro País garantiza, al mantenerla informada de lo acontecido en los mismos, la representación y participación de la ciudadanía en estos procedimientos", de esta manera alertando a los ciudadanos sobre cómo se conducen dichos procedimientos y permi-tiendo una sana fiscalización de lo allí acontecido por parte de éstos. Ello es básico y fundamental en un país democrá-tico como el nuestro.
El error cometido por la mayoría en el presente caso, sin embargo, es aun más trágico. Ello así ya que la infracción al derecho de la prensa a estar presente en los procedi-mientos judiciales se lleva a efecto sin que a la prensa del País, “dueña” del mismo, se le dé su “día en corte”. Esto es, la mayoría impunemente viola en el presente caso la cláu-sula del debido proceso de ley tanto en su aspecto sustan-tivo comoprocesal.i(1) La razón que brinda la mayoría, en el *641escolio número 2 de la opinión emitida, a los efectos de que los medios de comunicación no han solicitado intervención en el caso, no es ni satisfactoria ni convincente. En relación a ello, basta con decir que este Tribunal, en innumerables ocasiones, le ha concedido motu proprio término para com-parecer, y exponer lo que a bien tengan, a “partes” que puedan resultar afectadas por sus decisiones; ello en fiel obediencia al principio fundamental de rango constitucio-nal de que no se le puede quitar un derecho a persona” alguna sin que ésta haya tenido oportunidad de defenderlo.
En cierto modo, nos encontramos ante la ausencia de una “parte indispensable” sin cuya presencia no puede ad-judicarse la controversia ante el foro judicial. Como es sa-bido, una “parte indispensable” es aquella que, no ha-biendo sido traída al pleito, podría ver afectados sus derechos o intereses al momento de dictarse sentencia o resolución por el tribunal. Rodríguez Rodríguez v. Moreno Rodríguez, 135 D.P.R. 623 (1994); Torres v. Alcalde Mun. de Carolina, 135 D.P.R. 108 (1994).
Resulta obvio que en el presente caso el Tribunal priva a la prensa del País de su derecho a estar presente en todas las etapas de un proceso judicial sin haberle brindado a ésta una oportunidad eficaz de defender su derecho a ello. Lo verdaderamente lamentable de esta situación lo es que, al así actuar el Tribunal, a quien verdaderamente está pri-vando de ese derecho es al ciudadano común y corriente de este País, quien, al fin de cuentas, es la fuente original del derecho de la prensa a estar presente y a quien ésta repre-senta en dichos procedimientos judiciales.
En fin, la decisión mayoritaria hoy emitida es una no sólo errónea sino que contradictoria. La misma constituye un ejemplo clásico de una decisión emitida en el vacío y con total abstracción de la realidad de la situación de hechos *642ante nuestra consideración. No se puede resolver, con rec-titud, cuando el que pretende hacerlo lo hace sin el debido conocimiento e información y sin que todas las partes indispensables en el pleito hayan sido traídas al mismo. Este caso, ni ningún otro, puede ser resuelto correctamente a base de unas meras alegaciones o conjeturas y en el vacío.

 El debido proceso de ley se proyecta en dos (2) vertientes, la sustantiva y la procesal. La vertiente sustantiva “persigue proteger y salvaguardar los derechos fundamentales de la persona”. Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562, 576 *641(1992). Por otro lado, la vertiente procesal “le impone al Estado la obligación de garantizar que la interferencia con los intereses de libertad y de propiedad del indi-viduo se haga a través de un procedimiento que en esencia sea justo y equitativo, que respete la dignidad de los individuos afectados”. Id., pág. 578.